Title: To John Adams from James McHenry, 6 July 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 6 July 1799.

I have the honour to acknowledge the receipt of two letters of the 24th and one of the 28th of June ulto, and two of the 1 July Inst.
Inclosed are lists of names of candidates recommended to fill vacancies in the 9th. 10th. 14th. & 15th. Regiments of Infantry, all which are respectfully submitted.
You will perceive that Mr. Benjamin Shaw of Marblehead is first named in the proposed appointments for Lt. Col. Rice’s Regiment. I think it necessary to observe, respecting this gentleman, that I have not a sufficient recollection of his services in the Revolutionary army to say any thing of them; that the recommendations of associate militia officers cannot always be depended upon; that they are silent with respect to his sobriety, morals or attachment to the government; that therefore it may be expedient to postpone announcing to him his appointment, in case he is approved, until a more particular knowledge can be obtained of his character. It may also be proper to mention, that his pretensions were submitted to the board of General officers convened at Philadelphia. Perhaps under all these circumstances you may think it adviseable to let him sleep for the present.
Mr. Sedgwick has repeatedly mentioned to me Mr Samuel Mackay as highly deserving of a company. He was nominated at the close of the late session of Congress to a Lieutenancy, and negatived by the Sinate, at the instance of Mr Sedgwick who considered him intitled to a higher grade, and that he would not accept of that proposed.
I have the honour to be with the greatest respect / Sir / your most obt / Servt

James McHenry